EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-3 have been replaced with the following:
1.	A valve assembly for installation inside a pump barrel in a downhole sucker rod plunger pump in oil and gas wells, the valve assembly comprising: (a) a hollow tubular member with threads on top to screw on to a plunger valve cage that is to hold a ball and a valve seat in place having an interior wall defining an internal cross-sectional area; (b) the valve seat mounted within the tubular member, having a seating passage with a seating cross-sectional area and flow passages in the circumference of the tubular member; (c) the ball positioned within the tubular member and above the valve seat in the plunger valve cage with screwed connection; (d) a piston actuator with a plurality of umbrella disks mounted within the tubular member below the valve seat comprising an actuator for engaging the ball through the passage while the ball is seated on the valve seat and comprising a sealing member with a sealing area for sealing the tubular member below the valve seat across the entire internal cross-sectional area of the tubular member; and wherein the valve seat is closed by the ball being seated on the valve seat, and opened by an increase in pressure from below unseating the ball from the valve seat; (e) the piston actuator with the plurality of umbrella disks with flow areas on circumference to add force to move the ball off the valve seat and remain open during entire downstroke and a piston actuator tip is beveled in 2 directions to act like screw adding force to open ball from the seat working to move the ball off the seat; (f) the piston actuator tip that holds the ball off the seat for complete downstroke of pump plunger with a bottom stop and a top stop; (g) the piston actuator moving in staged movement from one flow area to the next flow area in the flow passage areas in the circumference of the tubular member; and (h) the piston actuator that hits the ball at high velocity to impact and open the ball from the seat and allows fluid flow to tubing above.

2.	The valve assembly of claim 1 further comprising: (a) the hollow tubular member having the interior wall defining the internal cross-sectional area with guides to keep the piston actuator straight and balance forces for striking the ball from the seat; (b) the ball positioned within the tubular member and above the valve seat is protected from damage by particulate matter by flushing flow on each stroke; (c) the piston actuator is heat treated for wear while engaging the ball through the passage while the ball is seated on the seat and supported by the tubular member walls for control of the horizontal forces when striking the ball; (d) the plurality of umbrella disks are a plurality of turbulent flow disks positioned within the tubular member below the ball and the valve seat and below the sealing member substantially spanning the cross-sectional area with the flow disk defining fluid passages providing fluid communication between the internal cross-sectional area above the flow disk and the internal cross-sectional area below the flow disk; wherein the valve seat is closed by the ball being seated on the valve seat, and opened by an increase in pressure from below that creates force from high velocity fluid hitting the umbrella disks below the upper flow disc unseating the ball from the valve seat; (e) the piston actuator with the plurality of turbulent flow disks positioned within the tubular member below the ball and the valve seat with flow disk areas defining fluid passages around outer diameter of the discs and the piston actuator providing fluid communication between the internal cross-sectional area above the flow disks and the internal cross sectional area below the flow disks; and (f) an actuator guide treated for wear and friction defining an actuator passage for receiving the piston actuator positioned within the tubular member below the valve seat and positioned such the actuator is within the hollow tubular member.

3.	The valve assembly of claim 2 comprising: (a) the plurality of turbulent flow disks is umbrella shaped with rectangular flow areas arranged on edges for open flow through assembly to the tubing above pump; (b) at least one turbulent flow disk further comprises at least one flow vane to aid in the production of turbulent flow to keep particulate matter flowing up to the tubing above; (c) the ball positioned within the tubular member and above the valve seat is kept clean due to the opening by each stroke of the plunger; (d) a system positioned within the tubular member for keeping particulate matter in suspension; (e) a main body positioned within the tubular member above the ball and the valve seat substantially spanning the tubular member cross-sectional area with the main body defining fluid passages providing fluid communication between the internal cross-sectional area above the main body and below the main body; (f) threads on bottom of the tubular member for attachment of a retrieval tool to retrieve standing valve in a tubing pump; (g) the piston actuator with flow channel for the tip that breaks surface tension between the ball and the seat; (h) the piston actuator tip that stops horizontal spin of the ball to reduce wear of the ball and the seat; and (i) a valve system that contains at least 2 stages for the piston actuator movement and flow to the tubing above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW R BUCK/Primary Examiner, Art Unit 3679